The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 12/22/20, in which Claims 1-20 are presented for examination of which Claims 1 and 12 are in independent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without adding significantly more.  The independent Claims recite obtaining a usage schedule of the medical device (receiving direction from a doctor); obtaining device status data of the medical device (determining whether a device is on or off); and calculating a predicted adherence score based on the usage schedule and the device status data (determining if there is time in personal schedule to carry out usage schedule). This judicial exception is not integrated into a practical application because there is no particular machine, particular transformation and no meaningful limitations that would amount to significantly more. The claims do not include additional elements.
MPEP 2106.05(e) states that the claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.  MPEP 2106.05(h) states that limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The determining, generating and providing steps recite an abstract idea.
The receiving steps recite the additional elements. The two receiving limitations are merely insignificant extra solution activities so this doesn’t integrate the abstract idea into a practical application . The recited computer is a generic computer component to the abstract idea which is merely applying an abstract idea “with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”.
The combination of the recited receiving and computer limitations would not integrate the abstract idea into a practical application as it is merely using generic computer components to which the idea is applied to.
The last analysis regarding does the claim recite additional elements that amount to significantly more than the judicial exception is similar to the previous analysis except that well-understood, routine and conventional devices are consider as part of the analysis. The two receiving limitations are merely insignificant extra solution activity so this doesn’t amount to significantly more . The recited computer is a generic computer component that the abstract idea is applied to, and again the mere applying of an abstract idea “with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” does not amount to significantly more. The combination of the recited receiving and computer limitations does not amount to significantly more as it is an application to generic computer components to which the idea is applied to.
 Dependent Claims 2-11 and 13-20 recite further mental processes and hence do not add any particular machine, particular transformation or meaningful limitations that would amount to significantly more and therefore they are rejected as well.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldberg et al. (Goldberg; US 2016/0042154).
Regarding Claim 1, Goldberg discloses a method for detecting adherence to a medical device (Abstract), the method comprising: 
using a processor (200):
obtaining a usage schedule of the medical device ([0184] physician prescribed therapy regimens of the medical device, [0185]);
obtaining device status data of the medical device ([0184] for instance time, temperature, duration, frequency, [0185]); and
calculating a predicted adherence score based on the usage schedule and the device status data ([0184] predict future values of patient adherence, [0185]).

Regarding Claims 6 and 17, Goldberg discloses calculating the predicted adherence score is performed using a machine learning algorithm ([0083] processing unit 220 can still further estimate future patient adherence to a prescribed therapy regimen using a NARX neural network model 226).

6>Regarding Claims 7 and 18, Goldberg discloses the machine learning algorithm is one of patient specific ([0083] processing unit 220 can still further estimate future patient adherence to a prescribed therapy regimen using a NARX neural network model 226), device type specific, or disease specific.

Regarding Claim 12, Goldberg discloses a system for detecting adherence to a medical device (Abstract), the system comprising: 
a memory ([0024]); 
a processor (200) configured to: 
obtain a usage schedule of the medical device ([0184] physician prescribed therapy regimens of the medical device, [0185]); 
obtain device status data of the medical device ([0184] for instance time, temperature, duration, frequency, [0185]); and 
calculate a predicted adherence score based on the usage schedule and the device status data ([0184] predict future values of patient adherence, [0185]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Kadhiresan et al. (Kadhiresan; US 2006/0089592).
Regarding Claims 2 and 13, Goldberg doesn’t disclose the status data includes at least one of: battery charge status, error logs and location of the medical device.
In the same field of endeavor, Kadhiresan discloses a system including a device configured to measure at least one pharmacological effect of a drug on a patient. The measured pharmacological effect is compared to an expected pharmacodynamic model. The system can allow for real-time monitoring of positive and side-effects of drugs as well as drug resistance to optimize individual therapy. The system can also enable patient compliance monitoring.
Kadhiresan discloses the status data includes at least one of: battery charge status, error logs and location of the medical device ([0091] Device analysis module 642 analyzes data from the devices 602, 604, and 606 and ITU 608 to predict and determine device issues or failures…the device analysis module 642 gathers data related to charge levels within a given device, such as an ICD, and provides analysis and alerting functions based on this information if, for example, the charge level reaches a point at which replacement of the device and/or battery is necessary).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg with Kadhiresan using battery charge status in order to provide an efficient and automated system to help caregivers identify trends and leverage this data to help aid the treatment of larger populations, as suggested by Kadhiresan (Col 2 Lines 1--8).

Regarding Claims 3 and 14, Kadhiresan discloses the status data includes battery charge status, the method further comprising calculating the predicted adherence score based on the battery charge status ([0091]).


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of DAYA (Daya; US 2019/0035499).
Regarding Claims 4 and 15, Goldberg doesn’t disclose the status data includes location of the medical device, the method further comprising calculating the predicted adherence score based on the geographic location of the medical device.
In the same field of endeavor, Daya discloses devices for a medication adherence platform including machine-learning analytics platform, and real-time pharmaceutical and consumer product fulfillment platform are provided. A device can comprise a sensor for sensing a medicine container or medicine, a database for storing patient related data, a computer readable medium for storing a patient treatment calendar, causing a patient's electronic device to transmit an alert based upon an event logged onto the patient treatment calendar determine medication adherence, storing data in the database, transmitting treatment-based information to the patient's device, and establishing an electronic communication channel between the patient and a healthcare professional.
Daya discloses the status data includes location of the medical device, the method further comprising calculating the predicted adherence score based on the geographic location of the medical device ([0034] The Arthur system can detect and store a time of the viewing and geolocation using GPS or other geolocation capability; [0040] A patient can detect an object S100 through interaction with an electronic device attached to the object. The system can log the time and location of the detection and then access the patient's treatment calendar S110. The patient's treatment calendar can be accessed before, simultaneously, or after detecting the object. The system can then compare the medication and time with the time and medication indicated on the patient's treatment calendar. The data indicating the patient's adherence or non-adherence can be stored in the database).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg with Daya using geographic location in order to provide a system to account for lost medication, patient's failing to adhere to a treatment regimen, or patients distributing medication to a third party; and to help monitor and adhere to treatment regimens and connect with health care providers who can monitor and manage the patient's progress, as suggested by Daya ([0004]-[0005]).


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Madan et al. (Madan; US 2014/0052475).
Regarding Claims 5 and 16, Goldberg doesn’t disclose providing an alert in case the predicted adherence score exceeds a threshold.
In the same field of endeavor, Madan discloses a method for supporting a patient through a treatment regimen includes: accessing a log of use of a native communication application executing on a mobile computing device by a patient; selecting a subgroup of a patient population based on the log of use of the native communication application and a communication behavior common to the subgroup; retrieving a regimen adherence model associated with the subgroup, the regimen adherence model defining a correlation between treatment regimen adherence and communication behavior for patients within the subgroup; predicting patient adherence to the treatment regimen based on the log of use of the native communication application and the regimen adherence model; and presenting a treatment-related notification based on the patient adherence through the mobile computing device.
Madan teaches an alert in case the predicted adherence score exceeds a threshold ([0135] if the predicted efficacy of the treatment falls below a threshold efficacy for the health condition for the patient, Block S172 can transmit an alert).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg with Madan using an alert in order to privately guide a patient through a treatment program by a care provider to help anticipate risk of increasing medical symptoms or risk of a change in health status of the patient, by a doctor to monitor a patient's progress or to modify a prescription, by a nurse to identify a need to provide manual support to the patient, as suggested by Madan ([0033]).


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Nease et al. (Nease; US 8,666,926).
Regarding Claims 8 and 19, Goldberg discloses detecting usage data of the medical device ([0184] for instance time, temperature, duration, frequency, [0185]);
calculating an actual adherence score by matching the usage schedule to the usage data ([0184] actual performance), but doesn’t specify performing a root cause analysis for detecting the reason for non-adherence by correlating the actual adherence score and the device status data.
In the same field of endeavor, Nease discloses a system for improving adherence to therapy programs, in particular to adherence to medication therapy and/or to healthcare therapy, that includes medication therapy. The system may include methods of identifying patients who are at risk of non-adherence, non-compliance, or likelihood of cessation with a therapy program, predicting a basis for such noncompliance, and targeting interventions directed to patients who have been identified as likely to be non-compliant, wherein interventions take into consideration the predicted basis for noncompliance.
Nease discloses performing a root cause analysis for detecting the reason for non-adherence by correlating the actual adherence score and the device status data (Col 6 Lines 8-20 discusses the need to “determine the root cause of non-adherence at the patient level”; and Claim 10 teaches determining a primary non-adherence cause associated with the patient, wherein selection of the therapy adherence program likely to increase therapy adherence for the patient is based on the location within the mid-portion of the adherence range and the primary non-adherence cause associated with the patient).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg with Nease using a root cause in order to improve compliance with and adherence to other wellness and health care programs and to help reduce waste in medical costs and productivity and to improve drug therapy adherence, as suggested by Nease (Abstract, Col 1 Lines 17-29).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Nease in view of LaFountain et al. (LaFountain, US 2008/0109252).
8>Regarding Claims 9 and 20, Goldberg doesn’t specify calculating the actual adherence score is based on allowed deviations from the usage schedule.
In the same field of endeavor, LaFountain discloses Methods for predicting a patient's adherence to a medical treatment and optimizing the patient's treatment are provided. A questionnaire is developed using statistical analysis and/or mathematical modeling of factors affecting patient adherence, and is administered to a patient. Such factors may include the patient's openness to being persuaded to adhere to the medical regimen, the patient's perception of the risks and benefits associated with the medical regimen, and/or other patient-related factors. Based on the patient's answers to the questionnaire, a degree of adherence to the medical regimen associated with the patient is predicted and an intervention program is recommended to improve the patient's compliance with the treatment plan in the regimen.
LaFountain discloses calculating the actual adherence score is based on allowed deviations from the usage schedule ([0052] FIG. 5 process optimizes a patient's medical treatment based on a prediction of the patient's adherence to a medical regimen such as a treatment plan that specifies the dosage, the schedule, and the duration of treatment; Claim 8 no intervention program is recommended when the score associated with the degree of adherence is higher than a predetermined threshold; determines if the degree (deviation) of adherence is high enough to avoid recommendations).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg and Nease with LaFountain using deviations in order to provide methods for predicting a patient's adherence to a medical regimen based on key factors that affect patient adherence, and optimizing the patient's medical treatment by influencing such factors, as suggested by LaFountain ([0008]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Nease in view of Lovejoy et al. (Lovejoy; US 2015/0248540).
8>Regarding Claim 10, Goldberg doesn’t specify providing a notification about non-adherence including the root cause of the non-adherence.
Nease discloses determining a root cause analysis for detecting the reason for non-adherence by correlating the actual adherence score and the device status data (Col 6 Lines 8-20; Claim 10).
In the same field of endeavor, Lovejoy teaches a system for monitoring patient adherence to prescribed medications include a processor that analyzes prior authorization data and insurance claims data based on adherence rules, which are user configurable. The system assigns non-adherence cases for user review by creating work queues. Queues may be associated with respective user roles. In response to a non-adherence case, the system generates automated notifications using a notification template. Placeholder variables are insertable into the templates to describe a parameter applicable to a specific instance of non-adherence. The placeholder is replaced by an actual value of the parameter when a notification document is subsequently generated.
Lovejoy teaches providing a notification about non-adherence including the cause of the non-adherence ([0080] when the notified party is the patient, responses may include reasons why the patient didn't fill the medication (e.g., co-pay too high, co-insurance too high, patient was covered for the medication by a secondary insurance, brand loyalty to a different brand of medication, generic stigma (where the subject medication is a generic drug), contraindications, or general patient concern).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg and Nease with Lovejoy using a notification in order to better service its patients and/or to reduce the financial costs of non-adherence, as suggested by Lovejoy ([0001]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Nease in view of Anderson et al. (Anderson; US 2002/0137014).
8>Regarding Claim 11, Goldberg doesn’t disclose providing a recommendation for a change in the design of the device based on the root cause of the non-adherence.
Nease discloses determining a root cause analysis for detecting the reason for non-adherence by correlating the actual adherence score and the device status data (Col 6 Lines 8-20; Claim 10).
	In the same field of endeavor, Anderson teaches a system for virtually designing a medical device conformed for use with a specific patient. Using the system, a three-dimensional geometric model of a patient-specific body cavity or lumen is reconstructed from scanned volume images. Knowledge of the physical properties of the cavity/lumen is obtained by determining the relationship between image density and the stiffness or elasticity of tissues in the body cavity or lumen and is used to model interactions between a simulated device and a simulated body cavity or lumen.
Anderson discloses providing a recommendation for a change in the design of the device based on the cause of the non-adherence (Abstract, [0067] designing a medical device to fit an individual’s body, ([0133]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberg and Nease with Anderson using design recommendations in order to create patient-specific medical devices to tailor the needs to individual patients in an efficient and accurate way so that medical devices will fit the patient, as suggested by Anderson ([0008], [0133]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Barrett et al. (US 2022/0254499) discloses an asthma analytics system that provides asthma risk notifications in advance of predicted rescue usage events in order to help effect behavior changes in a patient to prevent those events from occurring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685